El Juez Asociado Sr. HernAndez,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
Aceptando los fundamentos de hecho de la sentencia .apelada.
Considerando: que los demandados se han allanado á la demanda en la parte relativa á que otorguen en unión del actor la correspondiente escritura de compromiso para resolver los casos de desacuerdo que entre ellos ocurran con motivo de la liquidación de la Sociedad “Sucesores de Vicente y Compañía”, y por tanto respecto de tal extremo procede dictar fallo de conformidad con dicho allanamiento.
Considerando: que habiendo convenido y pactado los liquidadores de Sucesores de Vicente y Compañía, en la ■cláusula sexta de la escritura de disolución de dicha socie-dad, que aquellos procederían de acuerdo en todas las «operaciones y gestiones que hubieran de efectuarse para la liquidación, y que las diferencias, que pudieran surgir entre los mismos se someterían al fallo de amigables compone-dores, atendida la generalidad de tal cláusula no cabe restringir sus efectos limitándola á casos que los contratantes no determinaron,' y, por consiguiente, es obvio que sean cuáles fueran las diferencias que surjan entre los liquida-dores de Sucesores de Vicente y Compañía con motivo de *292la liquidación de esa sociedad, su decisión debe comprome-terse en amigables componedores.
Considerando: que las cuestiones planteadas y debatidas en el-juicio, á saber: nulidad de las operaciones y gestiones concernientes á la liquidación de Sucesores de Vicente y Compañía practicadas sin acuerdo del demandante, igual nulidad del pago de un crédito á Don Deogracias Querol, también verificado sin dicho acuerdo, é indemnización de daños y perjuicios que mutuamente se reclaman las partes, no son otra cosa que diferencias surgidas entre demandante y -demandados con motivo de aquella liquidación, y que deben someterse para su decisión á juicio de amigables componedores, segdn lo estipulado en la referida cláusula sexta de la escritura de disolución de Sucesores de Vicente y Compañía.
Vistos los artículos 50 y 57 del Código de Comercio, y los 1091, 1281' y 1820 del Código Civil antiguo, concordantes con los 1058*, 1218 y 1721 del moderno.
Fallamos que debemos condenar y condenamos á Don Evaristo Freiría y Rolan, Don Ramiro Rodríguez Ozores y Sucesores de Troncoso Hermanos y Compañía, como cesio-narios éstos de Don Vicente de Vicente y Vicente, de Don Joaquin Fontán y Ozores y de Don Severo Vicente y Vicente, á que con el demandante Don Emilio Barros y Rodríguez comprometan en amigables componedores, según la cláusula sexta de la escritura de disolución de Sucesores de Vicente y Compañía, la decisión de las diferencias que entre ellos existan con motivo de la liquidación de dicha sociedad, y especialmente las cuestiones planteadas en el juicio sobre nulidad de los actos realizados sin acuerdo del demandante, sobre nulidad del pago hecho á Don Deogracias Querol y sobre indemnización mutua de daños y perjuicios, cuestiones que declaramos no haber lugar á resolver en el presente juicio, sin especial condenación de costas, en cuyos términos confirmamos la sentencia apelada, con las costas del recurso á cargo del apelante; y devuélvanse los autos al Tribunal de *294Distrito de San Juan con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos Sulzbacher y MacLeary.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.